18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 1 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 2 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 3 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 4 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 5 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 6 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 7 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 8 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 9 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 10 of 11
18-03197-FPC11   Doc 326   Filed 06/14/19   Entered 06/14/19 09:22:40   Pg 11 of 11
